Citation Nr: 1106568	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether a reduction in rating for hypertension from 10 
percent to 0 percent was proper.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that reduced the Veteran's disability rating for 
hypertension from 10 percent to 0 percent, effective October 9, 
2003.  In October 2010, the Veteran testified before the Board at 
a hearing held at the RO.


FINDING OF FACT

Since October 9, 2003, the Veteran's hypertension has been 
manifested by a history of diastolic pressure that is 
predominantly 100 or more which requires continuous medication 
for control, but has not been manifested by diastolic pressure 
that is predominantly 110 or more.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's hypertension, from 
10 percent to 0 percent disabling, effective October 9, 2003, was 
improper, however, the criteria for a rating in excess of 10 
percent have not been met since October 9, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 
4.104, Diagnostic Code 7101 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In July 2008, after the initial adjudication of the claim for an 
increased rating for hypertension, the Veteran was notified of 
the evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of any 
person, agency, or company who had additional records to help 
decide his claim.  He was informed that VA would review his claim 
and determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.  In October 2010, the Veteran submitted additional 
evidence in support of his claim with a waiver of initial 
consideration of this evidence by the RO.  Thus, a supplemental 
statement of the case was not required.  38 C.F.R. § 19.37 
(2010).

The Veteran was notified of what type of information and evidence 
he needed to substantiate a claim for an increased rating in 
August 2008.  Therefore, the Veteran had actual knowledge of the 
rating element of an increased rating claim.

The Board finds that adequate notice was provided to the 
appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  A VA 
examination pertinent to the Veteran's claims was obtained in 
January 2010.  A review of that report of examination shows that 
all subjective and objective findings necessary for evaluation of 
the Veteran's claims were observed and recorded.  Thus, the 
examination appears to be complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

With respect to the issue of the propriety of the reduction of 
the rating for the Veteran's hypertension from 10 percent to 0 
percent, sufficient evidence is of record to grant the benefits 
sought on appeal.  Therefore, no further notice or development is 
needed.

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2010).  Where there is no reduction in 
the amount of compensation payable to a beneficiary, 38 C.F.R. 
§ 3.105(e) does not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 
2316 (1992).

An April 2004 rating decision granted service connection and a 10 
percent disability rating for hypertension, effective October 9, 
2003.  An October 2007 rating decision reduced the disability 
rating from 10 percent to 0 percent, effective October 9, 2003.  
At the time of the October 2007 rating decision, the Veteran was 
in receipt of a combined disability rating of 60 percent.  As a 
result of that decision, the Veteran's combined disability rating 
was continued at 60 percent.  Since the October 2009 rating 
decision did not result in a reduction in the overall 
compensation payable to the Veteran, the provisions of 38 C.F.R. 
§ 3.105(e) (2010) are not applicable.  VAOPGCPREC 71-91 (1991); 
57 Fed. Reg. 2316 (1992).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2010).  
Those regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
applicable for ratings which have continued for long periods at 
the same level (five years or more), and that they do not apply 
to disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.  
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. 
§ 3.343 (2010).

Under those criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).

Ratings on account of diseases subject to temporary or episodic 
improvement, such as arteriosclerotic heart disease, will not be 
reduced on any one examination, except in those instances where 
all the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  38 C.F.R. 
§ 3.344(a) (2010).  The rules regarding stability of disability 
ratings are specifically applicable to ratings which have 
continued for five years or more at the same level.  38 C.F.R. 
§ 3.344(c) (2010).

In this case, however, the 10 percent rating for the Veteran's 
hypertension was in effect for less than five years, from October 
9, 2003 to the October 2007 reduction, which was effective 
October 9, 2003.  Therefore, the provisions of 38 C.F.R. 
§ 3.44(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. 
§ 3.344(c) (2010).

An examination disclosing improvement will warrant reduction in 
the rating.  38 C.F.R. § 3.344(c) (2010).  Therefore, the 
question is whether an examination had shown an improvement 
warranting reduction in the rating.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992).  The Board will now consider the propriety of 
the rating reduction.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2010).
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is rated as 0 percent disabling under 
Diagnostic Code 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  Where 
the criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a 0 percent 
evaluation, as in Diagnostic Code 7101, a 0 percent rating will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2010).

Diagnostic Code 7101 defines hypertension as diastolic blood 
pressure predominantly 90 or greater.  Isolated systolic 
hypertension is defined as systolic blood pressure predominately 
160 or greater with a diastolic blood pressure of less than 90.  
A 10 percent rating is warranted where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 160 
or more; or where an individual has a history of diastolic 
pressure that is predominantly 100 or more which requires 
continuous medication for control.  A 20 percent rating may be 
assigned with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Diastolic pressure 
of 120 or more is rated as 40 percent disabling, and a maximum 60 
percent rating is warranted for diastolic pressure of 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Private treatment records dated in December 2002 and March 2003 
show blood pressure readings of 130/82 and 132/88.

On VA diabetes mellitus examination in January 2004, the Veteran 
was taking Monopril, Atenolol, and Hydrochlorothiazide (HCTZ) for 
treatment of his hypertension.  Blood pressure was 130/75 in the 
right arm while seated, 130/78 in the left arm while seated, and 
125/75 in the right arm while supine.
VA medical records dated in November 2003 show a blood pressure 
reading of 131/81 and periodic readings of 120/60 and 130/80.  
Private treatment records dated in December 2005 show a blood 
pressure reading of 132/100.  Additional VA medical records dated 
in June 2006, July 2007, and October 2007 show blood pressure 
readings of 129/76, 132/82, and 138/77 and indicate that the 
Veteran was taking 50 milligrams of HCTZ, 20 milligrams of 
Lisinopril, and 50 milligrams of Atenolol.

On VA diabetes mellitus examination in August 2007, the Veteran 
had three blood pressure readings of 150/78, 150/76, and 140/80.  
It was noted that he had a seven year history of hypertension 
that was managed by continuous medication.

VA medical records dated in August 2008 show a blood pressure 
reading of 122/73.

A November 2008 letter from the Veteran's private physician 
indicates treatment of hypertension since 1976 and a blood 
pressure reading of 160/100 for which he was prescribed 50 
milligrams each of Atenolol and HCTZ, and 20 milligrams of 
Lisinopril.

Private treatment records dated in June 2009, February 2010, and 
July 2010, show blood pressure readings of 170/100, 138/68, and 
145/88.

On VA hypertension examination in January 2010, the Veteran had 
blood pressure readings of 120/94, 122/92 and 122/92.  It was 
noted that his hypertension had been managed by Lisinopril for 
ten years and HCTZ for twenty years with a good response.  The 
Veteran was diagnosed with hypertension associated with diabetes 
mellitus.  The examiner noted that the Veteran was retired and 
opined that his hypertension has a minimal effect on his daily 
activities unless he was under stress.

VA medical records include a September 2010 report that shows a 
blood pressure reading of 142/100 at which time the Veteran's 
hypertension was not well-controlled and he was prescribed a 
higher dose of Lisinopril.

Home blood pressure readings dated from August 2010 to October 
2010 show blood pressure readings of 110/58 to 181/88 with 
continuous medication.

In October 2010, the Veteran testified that he has developed a 
tolerance to his hypertension medications and cannot be 
prescribed higher doses.

The Board finds that the reduction from 10 percent to 0 percent 
for the Veteran's service-connected hypertension, effective 
October 9, 2003, was improper.  Pursuant to Diagnostic Code 7101, 
a 10 percent rating is warranted where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 160 
or more; or where an individual has a history of diastolic 
pressure that is predominantly 100 or more which requires 
continuous medication for control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2010).

The evidence before the RO at the time the reduction was 
effectuated shows that the Veteran's hypertension was manifested 
by diastolic pressure that was less than 100 but required 
continuous medication for control.  While January 2004, August 
2007, and January 2010 VA examinations indicate blood pressure 
readings of 122/92 to 150/78 with hypertension managed by 
continuous medication, those reports do not show improvement of 
the Veteran's hypertension.  38 C.F.R. § 3.344(c) (2010).  
Furthermore, a November 2008 letter from the Veteran's treating 
physician shows treatment of the Veteran's hypertension since 
1976 and a blood pressure reading of 160/100 treated by 
continuous medication.  Finally, in October 2010 the Veteran 
testified that he continues to take medications for his 
hypertension that he has built up a tolerance to and cannot be 
prescribed higher doses.  Accordingly, based upon the Veteran's 
credible statements and testimony regarding his hypertension and 
objective medical evidence documenting the extensive nature of 
his hypertension, the Board finds that a reduction in the 10 
percent rating was not warranted and that he is entitled to a 
restoration of the 10 percent rating for hypertension, effective 
October 9, 2003.  The Board notes that the Veteran has apparently 
been using medication for control of his hypertension during the 
entire rating period on appeal based on a previous history of 
high blood pressure readings.  Significantly, when the 
hypertension is not controlled by the medication, the Veteran has 
diastolic blood pressure readings of 100 or more.

While the reduction was not warranted as of October 9, 2003, the 
Board finds that entitlement to an increased rating, greater than 
10 percent, has not been warranted at any time since October 9, 
2003.  The evidence since October 9, 2003, does not show that the 
Veteran's hypertension is manifested by diastolic pressure of 
predominantly 110 or more, or systolic pressure of predominantly 
200 or more.  Therefore, an increased rating is not warranted.

The Board notes that on VA examination in January 2010, the 
examiner opined that the Veteran's hypertension had a minimal 
effect on his daily activities as long as he was not under stress 
and noted that the Veteran is retired.  The Board thus finds that 
the Veteran's service-connected hypertension does not present 
such an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence 
of record shows that manifestations of the Veteran's service-
connected hypertension do not result in a marked functional 
impairment in any way or to a degree other than that addressed by 
VA's Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity 
of his hypertension.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of a rating in 
excess of 10 percent for hypertension.

The Board finds that the evidence does not conclusively establish 
improvement such that a reduction in the 10 percent rating was 
warranted.  Accordingly, the 10 percent rating for hypertension 
is restored.  All reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  However, the evidence shows 
that the Veteran's hypertension has not warranted more than a 10 
percent rating since October 9, 2003.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's service-
connected hypertension, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The reduction of the rating for the Veteran's hypertension, 
effective October 9, 2003, was improper; the Veteran is entitled 
to restoration of the 10 percent rating effective October 9, 
2003.

A rating in excess of 10 percent, for hypertension, since October 
9, 2003, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


